We are asked to hold so meager as to be insufficient in law, testimony in this case which shows appellant in Tom Green county a short time after April 16, 1927, in possession of a car claiming it as his own by virtue of a forged bill of sale made on April 12th in Coleman county, purporting to convey this car to S. B. Jenkins; a receipt for license fee on said car in Concho county dated April 16, 1927, issued to S. B. Jenkins and showing a different engine number from the number on the engine of the alleged stolen car; also a bill of sale from S. B. Jenkins to appellant on April 16, 1927, executed before W. A. Mason, notary public, Tom Green county, and reciting a consideration for the transfer of said car of one dollar and other considerations. The car was stolen about April 16th. After the car was found in appellant's possession in San Angelo an acetylene torch was applied to the motor block which showed the numbers of the engine to have been changed, and that the original numbers corresponded to those of the alleged stolen car. On this trial neither Mason, the notary public, nor Jenkins, the alleged seller to appellant, were produced or accounted for; nor was there any testimony explaining or shedding light on the swift shifting of this car from one to the other of three counties, — the issuance of a forged bill of sale antedating the loss of said car, the changing of the engine numbers, the execution of a bill of sale in Tom Green county to appellant conveying this car to him the same day it was registered in Concho county by some one under the name of S. B. Jenkins. No explanation was offered as to the character or amount of the consideration. No offer was made to produce Mason or any person to testify there was such notary public and explain his absence from this trial. These were matters for the consideration of the jury in determining whether his explanation of his possession was reasonable and probably true. We can not agree with appellant.
The application for leave to file second motion will be denied.
Motion denied. *Page 362